on appellant’s motion for rehearing.
LATTIMORE, Judge.
— Appellant moves for. a rehearing, and sets out at length and logically his objections to the charge of the court for its failure, in terms, to connect with the charge on insanity an instruction specifically stating that the burden of proof was on the state to show appellant sane, beyond a reasonable doubt, at the time he committed the homicide, if he did. The court did instruct the jury clearly on the presumption of innocence, and told them that the burden of proof was on the state throughout, and, in connection with the charge on insanity, he repeatedy told the jury both affirmatively and negatively, as appears from that part of the charge quoted in the opinion of Judge Hawkins, and other parts thereof, that if they had a reasonable doubt from the evidence as to the sanity of appellant at the time of the homicide, to acquit; and unless they believed beyond a reasonable doubt from the evidence that appellant was sane at such time, they should acquit. As said by Judge Hurt in Day v. State, 21 Texas App., 213, 17 S. W., 262, “We think this was sufficient.” See Huggins v. State, 42 Texas Crim. Rep., 364, 60 S. W., 52; Lewis v. State, 59 Texas Crim. Rep., 51, 126 S. W., 1137. There might be cases in which direct mention of the burden of proof in immediate connection with a charge upon a particular issue, might be demanded, but in this case we find ourselves unable, after a most careful consideration, to see how such charge could have benefited appellant. All issues. of fact rest upon testimony, or fall for lack of it. In this case the clear-cut issue as to insanity at the time of the homicide, was in the case, based chiefly upon the fact of former judgments of insanity rendered against appellant. All testimony controverting this issue was before the jury for what it was worth, and its weight was for their decision irrespective of whether it came from the state or the defense witnesses, upon direct or cross-examination. Such evidence, said the judge to the jury, must satisfy your minds beyond a reasonable doubt that this man was sane, as that term has been explained to you, at the time he did this killing, if he did it; and if said evidence has failed to do this, it is your duty to acquit him. Again we say no other instruction could have clarified that which was .thus made clear, and that multiplication of words and legal phrases could but have made for confusion.
In view of the repeated and correct statements of the application of the doctrine of reasonable doubt in the charge, as applicable in determining appellant’s sanity, we again express our belief that the use in one place *498of the words “sane or insane” could be of no. possible harm to appellant’s rights. We are unable to follow appellant’s complaint of the failure of the court to tell the jury that the judgments of insanity established the fact of such insanity. The trial court in his charge .told the jury that the judgments established the fact that appellant was insane on January 8, 1930, the date of the last judgment, and also raised the presumption that he was insane at the time of this killing. The court could not tell them legally that such proof established appellant’s insanity as of the date of the homicide, but he 'correctly told them that insanity at such time was an issue for their determination under the facts and circumstances before them.
Complaint is made of the fact that the issue of insanity at the time of the trial was not submitted to the jury or passed on in any manner. We find nothing in the record in any way raising such issue, either during the trial or antecedent thereto, the latter being ordinarily the proper time to have instituted such inquiry, if a decision of same be desired. As far as we know appellant was represented by attorneys of his own choosing, and we are impressed with a belief that had affidavit been made prior to this trial setting up present insanity, or evidence presented suggesting insanity at the time of trial, a jury would have been impanelled for the determination of that issue. Ramirez v. State, 92 Texas Crim. Rep., 38, 241 S. W., 1020. Failing to pursue this course, we do not believe the trial court called upon to submit the issue of present insanity here, and certainly he was not called on, as said in Soderman v. State, 97 Texas Crim. Rep., 30, 260 S. W., 607, upon his own initiative to stop this trial after it had begun and begin and conduct another. We find nO‘ evidence here indicating that appellant became insane after this killing, nor any suggestion that his mental condition at the time of the trial was other and different from what it was at the time of this homicide. No requested charge on this issue was presented. As far as we can tell, the only effort to have the issue of present insanity submitted or tried, was an exception to the court’s charge for its failure to submit such issue. We do not think the complaint well founded under the facts of this case.
We cannot agree with appellant’s contention that the finding of the jury on the question of guilt is contrary to the testimony, which appellant claims shows that deceased was shot and killed by Homer Edwards. The case was submitted on the law of principals, and the jury were told that if they found from the.evidence that deceased was killed by Edwards, and that appellant was merely present and did not participate in the killing as a principal, or if they had a reasonable doubt of his such participation, they should acquit him. This we believe fully protected appellant.
Being unable to agree with the propositions advanced, the motion for rehearing is overruled.

Overruled.